DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2. Applicant's preliminary amendment filed on 07/02/2019 is acknowledged.
Claims 24-28 and 44-61 are pending. 


3. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. Claims 24-26, 28 and 44-61 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

(i) Claim 24 is indefinite in the recitation of “a disease, disorder or condition associated with an elevated expression of a tumor antigen.” 
First, it is unknown what would constitute a “tumor antigen” within the context of claim 24.  The specification provides the following definition: “In the context of the present invention, "tumor antigen" […] refer[s] to antigens that are common to specific hyperproliferative disorders.” ([0126] of US PGPub 20190352369 (the ‘369 PGPub)).  Since the target population is neither subjects having tumors nor subjects having proliferative disorders, it is unclear what would constitute a “tumor antigen” in the absence of a tumor.
Second, the claim is not limited to pathological conditions, and therefore encompasses normal conditions such as embryogenesis, which is associated with elevated expression of e.g. a carcinoembryonic antigen.  Even if the claim was limited to pathological conditions, an abnormal pregnancy would still be within its scope.  

Fourth, it is unclear what the expression level of a tumor antigen is being compared to in order to determine whether it is “elevated.”
Fifth, it is unclear whether or not there is any relationship between the “antigen binding domain” of the CAR and the “tumor antigen” whose expression is elevated.

(ii) Claims 28 and 61 are indefinite in the recitation of a human resistant to a chemotherapeutic agent.  It appears that the language was intended to specify a human whose tumor cells are resistant to a chemotherapeutic agent.

(iii) Claim 56 is indefinite, because it is unclear whether the claim encompasses methods wherein the T cell ablative therapy is administered before, after, or coincidentally with the administration of the genetically modified cell.

(iv) Claim 59 is indefinite, because the recitation of “intratumoral” delivery lacks proper antecedent basis in claim 24, which does not recite a tumor (tumor antigens are also expressed on normal tissues, as one of skill in the art is aware).

(v) Claims 25-26 and 44-61 are indefinite, because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.


first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 24-26 and 44-61 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for method of treating cancer comprising administering a CAR-expressing T cell,
does not reasonably provide enablement for 
(i) a method of treating a generically recited “disease, disorder or condition associated with an elevated expression of a tumor antigen,” or
(ii) a method of treatment comprising administering a generically recited CAR-expressing “cell.”

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

(i) The claims encompass treatment of any “disease, disorder or condition associated with an elevated expression of a tumor antigen.”  

A person of ordinary skill in the art is aware that tumor antigens, as defined in the present specification ([0126] of the ‘369 PGPub), are also expressed on normal cells and tissues where they perform physiologic functions (e.g. CD19, CD20).  The specification describes applications of the claimed method to cancer, tumors, or hyperproliferative disorders, but not to any other conditions which may be associated with elevated expression (however defined) of a tumor antigen.  The CAR-expressing T cells of the invention are designed to kill cells which express the antigen to which the antigen binding domain is specific ([0260] of the ‘369 PGPub), which may be advantageous in patients with tumors expressing the antigen, but would be detrimental in subjects without tumors.  Therefore, an ordinary artisan would reasonably conclude 

(ii) The claimed method involves genetically modifying an unspecified “cell” to express a CAR, and administering the cells to a subject suffering from a condition such as cancer.  

The disclosure contains multiple references to genetically modified T cells (e.g. the Abstract), but does not appear to describe any other types of cells which may be used in practicing the invention.  The claimed method is based on the ability of CAR-expressing cells to kill antigen-expressing cells, such as tumor cells.  A skilled artisan would readily understand that almost all cells types of a mammalian organism would be unable to kill cells recognized by the CAR, except for T cells (and, possibly, a very limited number of highly specialized immune cell types such as NK or NK-T cells).  Accordingly, a skilled artisan would reasonably conclude that experimentation aimed at treating diseases such as cancer by administering CAR-expressing cells other than T cells is likely to be unsuccessful and dangerous, and as such unnecessary, improper, and undue.


7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


8. Claims 24-28 and 44-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11090336.

Commonly assigned application USSN 16830554 (published as US 20200306304) was allowed on 04/16/2021 and, according to Issue Notification dated 07/28/2021, was assigned Patent No. 11090336 and issue date 08/17/2021.  The claim numbers cited herein refer to the claims of USSN 16830554 as amended on 03/29/2021.



The latter recite a T cell comprising a CAR that specifically binds MUC1, wherein the CAR comprises a MUC1-specific antigen binding domain; a CD8 hinge domain; a CD8 transmembrane domain; a CD2 costimulatory signaling domain comprising; and an intracellular signaling domain of CD3 zeta (claims 1, 9, 15, 20, 22 and 25 of USSN 16830554).  This CAR has the same structure as the CAR recited in the present claims.

Claims 70 is directed to a method of treating a MUC1 associated cancer comprising administering to the subject the T cell of claim 1, the method further comprising administering to the subject a lymphodepleting chemotherapy of cyclophosphamide and fludarabine (claims 83 and 86).

Accordingly, the method recited in claims 70, 83 and 86 of USSN 16830554 is within the scope of the instant claims.  Claims 28 and 61 are included in the rejection, because new methods of cancer therapy are tested in patients who failed standard-of-care treatment.


9. Claims 4-28, 44, 46-55 and 58-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 16879636, published as 20200370013.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘636 application.  The latter recites a T cell comprising a CAR with an antigen binding domain specific for TnMUC1, CD19 or PSMA, which further comprises a CD8 hinge domain, a CD8 transmembrane domain, a costimulatory domain of CD2 and a signaling domain of 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


10. Conclusion: no claim is allowed.


11. The following references are cited of record as they are deemed to be pertinent to the present invention:

This application is filed as divisional of USSN 15669562, published as US 20180037625 and issued as US Patent No. 10501519, which claims a cell comprising a nucleic acid encoding the CAR recited in the instant claims.

USSN 15669562 is a divisional of USSN 14375999, published as US 20140370045 and issued as US Patent No. 9783591, which claims a nucleic acid encoding the CAR recited in the instant claims.

A restriction requirement was issued on 06/21/2016 during prosecution of USSN 14375999, and subsequently maintained, setting forth the claims directed to a nucleic acid encoding the CAR as group I, the clams directed to a cell comprising a nucleic acid encoding the CAR as group III, and the claims directed to a method comprising administering a CAR-expressing cells to a mammal as group V.


12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644